Title: To Alexander Hamilton from James McHenry, 16 May 1800
From: McHenry, James
To: Hamilton, Alexander


War Department, 16 May 1800.
Sir,
I have to acknowledge the Receipt of your Letter dated the 5th inclosing a Copy of a Letter to you dated the 4th instant from Colo. Taylor, stating that delays & embarrassments arising from what appears to have been a reluctance in the proper Officer to take up the Business, have prevented a final settlement for monies expended for public Service by the Officers of the 13th Regiment whilst on the recruiting Service, and also a Settlement of their Expences incurred for Stationary, Postage of Letters, Hire of Music, Transportation of Baggage, Pursuit of Deserters, &ca.
As a new Principle, introduced by the Accounting Officer, “That no person who holds an Office, to which the Law has attached pay & emoluments, can have extra Compensation made to him for Extra Services, except only by Congress, and in virtue of an express Law” had stopped all progress towards the Settlement of allowances to many Officers, for particular & extra Services, and I had found it indispensably necessary to submit several such cases to the President for his directions, with my ideas of the injury to the Service, the personal Injustice and the total Subversion of all former practice that would result from the adoption of the new principle, I immediately transmitted your Letter and its inclosures also to the President as further evidences of the embarrassments thrown in the way of the Settlement of Accounts relative to the Army.
Whatever may be the directions of the President, to act upon them must be left to my Successor in Office; I am however fully convinced that the present State of Things in the Department of War is wholly incompatible with the good of the Service; must lead to incalculably increased expence, or its operations must cease.
Your plan of a System for all the Branches connected with military Supplies transmitted on the 16th of September last, I had the Honour soon after to lay before the President. He referred it to the Heads of Departments, by whom no report has ever been made.
The alteration in the Uniform of the Army proposed by your Letter of the 19th. December last, was not acted upon for the following Reasons: it was found upon submitting the patterns to actual Judges, that the Alterations proposed would have enhanced considerably the expence of cloathing, & well grounded Expectations existed that the augmented Army would not continue long in existence.
To facilitate the prompt payment of the Army, and to meet your ideas upon the Subject, I, very early after the Paymaster General had arrived at the Seat of Government, requested that conformable alterations should be made in his Instructions. I have no reason to believe the Request was complied with by the Comptroller.
I inclose a Letter written to the President by me on the 10th. instant, presenting Schedules shewing the vacancies in the 1st & 2d Regiments of Artillerists, and 3d Regiment of Infantry on the permanent Establishment, together with the Cadets in the Corps of Artillerists, and the names of all the Gentlemen recommended for Lieutenancies in the same, with the Letters recommending them. During the Sitting of Congress, no nominations were made to these vacancies. You will perceive by this Letter, I have considered the pretensions of the Cadets, and of meritorious young Officers, in the 12 Regiments, who will now be deranged; the reasons that operated to a forbearance to fill the offices in the additional Battalion of Artillerists; that Major Tousard is mentioned as the oldest Major of Artillerists in Service, and an intimation that it would be proper to leave the Selection of an Inspector of Artillery to my Successor, on account of the intimate Connection that Officer must have with the Department of War.
I have the Honour to be,   Sir,   Your most obed Servt.
James McHenry
Major Genl. Hamilton
 